DETAILED ACTION
This action is in response to the claims filed 08/24/2022 for application 16/246,581. Claims 1, 4 and 5 have been amended. Claims 1, 4, 5 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4 and 5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1, 
Step 1 Analysis: Claim 1 is directed to a process, which falls within one of the four statutory categories. 
Step 2A Prong 1 Analysis: Claim 1 recites, in part, generating extended graph data, generating a connection matrix…, calculating a longest distance between a node and another node, generating first matrices wherein a first matrix k is calculated by adding up second matrices…, calculating distance matrices…, and obtaining tensor data by applying tensor factorization process. The limitations of generating extended graph data and generating a connection matrix…, as drafted, are processes that, under broadest reasonable interpretation, covers performance of the limitation in the mind or pen and paper which falls within the “Mental Processes” grouping of abstract ideas. Additionally, the limitations of calculating a longest distance between a node and another node, generating first matrices wherein a first matrix k is calculated by adding up second matrices…, calculating distance matrices…, and obtaining tensor data by applying tensor factorization process, as drafted, are processes that, under broadest reasonable interpretation, covers the recitation of mathematical calculations which falls with the “Mathematical concepts” grouping of abstract ideas. The limitations of:
generating extended graph data based on graph data can be considered an evaluation in the human mind, 
generating a connection matrix in which a component thereof represents connection between a node and another node included in the graph data can be considered an evaluation in the human mind.
 Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – “non-transitory computer-readable recording medium”, “machine learning program”, and “computer”. The elements in the claim are recited at a high level of generality (i.e. as a generic processor performing a generic computer function of generating an index) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim further recites: obtaining output data from a neural network by inputting the tensor data into the neural network and updating the neural network and parameters of the tensor decomposition process in accordance with a loss function based on the output data, wherein the updated neural network and the updated parameters of the tensor decomposition process are stored as a discrimination model that is used for graph data received from a user and to be discriminated. These limitations are insignificant extra-solution activities. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim as a whole is directed to an abstract idea. 
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of utilizing a non-transitory computer-readable recording medium, machine learning program, and computer to perform the steps of the claimed process amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the limitations of obtaining output data from a neural network by inputting the tensor data into the neural network and updating the neural network and parameters of the tensor decomposition process in accordance with a loss function based on the output data are well-understood, routine, and conventional, as evidenced by Huang et al. (Section 1.3.3 Last Para and Section 1.3.1 Para 1). Furthermore, the limitations of wherein the updated neural network and the updated parameters of the tensor decomposition process are stored as a discrimination model that is used for graph data received from a user and to be discriminated are well-understood, routine, and conventional, as evidenced by MPEP §2106.05(d)(II)(iv), “Storing and retrieving information in memory”. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and does not amount to significantly more. Even when considered in combination, these additional elements amount to mere instructions to apply the exception using generic computer components and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.  

Regarding claims 4 and 5, they are substantially similar to claim 1, and are rejected in the same manner, and reasoning applied to claim 1. 

Allowable Subject Matter
Claims 1, 4, and 5 are currently rejected but would be allowable if all outstanding rejections were withdrawn. None of the prior art, either alone or in combination, fairly discloses the limitations of the independent claims, in particular: 
generating first matrices for each of 1 to k, k being a natural number and a maximum number thereof being the longest distance, wherein a first matrix for k is calculated by adding up second matrices wherein a second matrix is the jth power of the connection matrix by changing j from 1 to k,
calculating distance matrices respectively based on the generated first matrices, and 
generating a matrix in which the calculated distance matrices are respectively arranged as diagonal components thereof, as the extended graph data; 
obtaining tensor data by applying tensor decomposition process to the generated extended graph data; 

The closest prior art is Cai et al. (“A comprehensive survey of graph embedding: problems, techniques, and applications”) discloses finding similarity between graph embeddings, however does not disclose any details of generating first or second matrices. Ruiz (“3D CNNs on Distance Matrices for Human Action Recognition”) appears to disclose tensors and a generating a first matrix however does not disclose using a second matrix. Huang (“Discovery of latent factors in High-dimensional data using tensor method”) discloses a tensor decomposition method, Bader (WO 00/15851) discloses finding the longest distances between nodes and Kunegis (“Applications of Structural Balance in Signed Social Networks”) discloses adjacency matrices, however does not disclose wherein a first matrix for k is calculated by adding up second matrices wherein a second matrix is the jth power of the connection matrix by changing j from 1 to k.

Response to Arguments
Applicant's arguments filed 08/24/2022 have been fully considered but they are not persuasive. 

Regarding the 35 U.S.C. 101 Rejection:
Applicant appears to assert that the feature of “updating…, wherein the updated neural network and the updated parameters of the tensor decomposition process are stored as a discrimination model that is used for graph data received from a user and to be discriminated.” integrates the claims into a practical application. Examiner respectfully disagrees. The claimed feature, under BRI, does not appear to positively recite any additional details of how the neural network is being trained or updated rather it appears to be an intended use and does not amount to an integration of the abstract idea into a practical application nor significantly more. Please see the updated 101 rejection above.

Regarding the 35 U.S.C. 103 Rejection:
In light of the amendments, the previous prior art rejection has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ruiz et al. ("3D CNNs on Distance Matrices for Human Action Recognition") discloses tensors and calculating a first distance matrix.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H HOANG whose telephone number is (571)272-8491. The examiner can normally be reached Mon-Fri 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.H.H./Examiner, Art Unit 2122                                                                                                                                                                                                        

/BRIAN M SMITH/Primary Examiner, Art Unit 2122